Citation Nr: 0834438	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  06-31 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUES

1.  Entitlement to service connection for a claimed back 
disorder.  

2.  Entitlement to service connection for claimed residuals 
of dysentery and gastroenteritis.  




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs





ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 RO rating decision.  

The veteran was scheduled to testify before a Veterans Law 
Judge in a hearing in September 2008 but failed to appear 
without explanation.  His request for hearing is accordingly 
deemed to have been withdrawn.  See 38 C.F.R. § 20.704(d).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran is not shown to have a current condition due 
to a back injury or as a residual of dysentery and 
gastroenteritis that was manifested in service.  


CONCLUSIONS OF LAW

1.  The veteran does not have a back disability due to 
disease or injury that was incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 
(West 2002, Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).  

2.  The veteran does not have a gastrointestinal disability 
manifested by dysentery or gastroenteritis that is due to 
disease or injury that was incurred in or aggravated by 
disease or injury during military service. 38 U.S.C.A. §§ 
1101, 1131, 5103, 5103A, 5107 (West 2002, Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In January 2006, the RO sent the veteran a letter advising 
him that to establish entitlement to service connection on 
the merits, the evidence must show a current disability, an 
injury or disability based on military service, and a 
relationship between the claimed disabilities and military 
service.  The veteran had ample opportunity to respond prior 
to the issuance of the May 2006 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
notice of the elements required to support his claim for 
service connection and has had ample opportunity to respond.  

The January 2006 letter also advised the veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include military records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies.  The letter also advised the veteran 
that VA would make reasonable efforts to obtain relevant 
records from non-Federal agencies and entities if authorized 
by the veteran to do so.  

The January 2006 letter specifically advised the veteran, 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  

The Board finds that the RO's letter cited above satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
and, (3) the evidence, if any, to be provided by the 
claimant.  As explained, all three content-of-notice 
requirements have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits. In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating decision.  However, the Board 
finds that any arguable lack of full pre-adjudication notice 
in this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded opportunity to submit such information or 
evidence prior to the issuance of the Supplemental Statement 
of the Case (SSOC) in November 2006.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted 
hereinbelow-that needs to be obtained prior to appellate 
review.  

Hence, the Board finds that any arguable failure on VA's part 
in not completely fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claims is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

In a March 2006 letter, the RO advised the veteran of the 
fourth and fifth Dingess elements (degree of disability, and 
effective date pertaining to the disability.  Accordingly, 
there is no possibility of prejudice under the notice 
requirements of Dingess in regard to the claim for service 
connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record (STR) is on file.  In 
addition to the STR, the file includes medical records from 
those VA and non-VA medical providers that the veteran 
identified as having relevant records.  

Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having additional 
records that should be obtained before the appeal is 
adjudicated by the Board.  

The veteran has not been afforded a VA medical examination.  
However, as noted in detail hereinbelow, the veteran has not 
submitted a prima facie case for service connection, which 
requires (1) competent medical or objective lay evidence of a 
current disability and (2) competent medical or lay evidence 
of a disease or injury during military service. Medical 
examination is not required if the appellant has not 
presented a prima facie case for the benefit claimed. See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). See also Wells 
v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas 
v. Principi, 18 Vet. App. 512 (2004) (per curiam).  
Therefore, a medical examination is not required at this 
point.  

The veteran was scheduled to testify before the Board at the 
RO in September 2008, but he failed without good cause to 
appear for the hearing.  If an appellant fails to appear for 
a scheduled hearing before the Board and a request for 
postponement has not been received and granted, the case will 
be processed as though the request for hearing had been 
withdrawn.  See 38 C.F.R. § 20.704(d).  The veteran's hearing 
request is accordingly deemed to be withdrawn.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 § 
3.303(d).  

The veteran's STR show treatment for a back injury and 
diarrhea with blood during service.  His separation physical 
examination, though, documents no defects or diagnoses.  

Thus, the veteran is shown to have had symptoms relating to 
his back and gastrointestinal system during military service.  
However, a condition or injury occurred in service alone is 
not enough; there must be a disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993).  

The veteran significantly has not presented any competent 
evidence of current disability that can be linked to any 
event or incident of service.  "Congress specifically limits 
entitlement to service-connected disease or injury where such 
cases have resulted in a disability . . . in the absence of a 
proof of present disability there can be no claim."  
Brammer, 3 Vet. App. 223, 225 (emphasis added).  

"Current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.   Chelte v. Brown, 10 Vet. App. 268 (1997).  
Existence of current disability must be shown by competent 
medical evidence.  Degmetich, 104 F.3d 1328.  

There also is no medical evidence to support the veteran's 
lay assertions in this case.  Accordingly, without more from 
the veteran, the claims of service connection must be denied.  

The veteran believes he currently suffers from the claimed 
disabilities.  However, nothing in the evidence of record - 
to include the veteran's correspondence with VA - shows that 
he has been diagnosed with a current disorder.  

It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  In this case, the veteran's assertions alone 
cannot constitute competent evidence of current disability.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for a claimed back disorder is denied.  

Service connection for the claimed residuals of dysentery and 
gastroenteritis is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  




 Department of Veterans Affairs


